Exhibit 3.1.1 DELAWARE CERTIFICATE OF INCORPORATION ARTICLEI The name of this corporation is Viveve Medical, Inc. (the “ Corporation ”). ARTICLEII The address of the Corporation’s registered office in the State of Delaware is 2140 South DuPont Highway, City of Camden, ZIP Code 19934, in the County of Kent. The name of its registered agent at such address is Paracorp Incorporated. ARTICLEIII The nature of the business or purposes for which the Corporation is organized is to engage in any lawful act or activity for which a corporation may be organized under the General Corporation Law of the State of Delaware (the “
